Title: William Cranch to Abigail Adams, 24 April 1800
From: Cranch, William
To: Adams, Abigail


				
					Dear Madam,
					City of Washington Apl. 24th. 1800—
				
				Mr. Carroll has requested me to communicate the Contents of the inclosed letter, and I hasten to do it lest it you should have given an Answer to Mr. Law, before this arrives. Mr. Carroll’s description of his house is a very modest one— And I can say in addition to it,

that it’s situation is delightful, being the whole of square No. 736, which is delightf a large square, and has a good fish pond, I believe well stored with fish— His spring house (which is a milk house) his bath & his smoke houses are excellently contrived for the purposes intended, as I am inform’d, and Mr. Carroll’s family having lived on the spot for many years can prove it to be as healthy as any place whatever. He has prepar’d and will erect a very handsome free stone portico to the door which will cost 800 Dols. Mrs. Carroll is a good friend of Mrs. Cranch’s, and is an amiable & domestic woman.— I am not sure that Mr. Law’s house is healthy, & have in fact suspicions that a marsh which runs at the foot of the Capitol hill, will render it liable to the ague & fever. Mr. Carroll’s being farther removed from it, & having for many years been found healthy, would be prefer’d by me. I think you would find yourself infinitely better accommodated at Mr. Carrolls than at Mr. Laws, although the rent is higher. I must say however that the marsh which I spoke of, may be drain’d at a very small Expence. The house I have taken is on square N°. 741— We have not yet been able to get into it, but reside at present in a house on square 740— You will observe the situations on an engraved plan of the City.—
				I am extremely obliged by the kind interest you have taken with regard to my health, and have the pleasure to inform you that I was able to return to court, and have continued to recover ever since. My Complaint was a bilious cholic, to which I was always liable in New England.
				Please present me respectfully to Mrs. Johnson & affectionately to her son—
				I had written you a letter to go by her but being at that time much engaged in moving, I neglected to give it her—
				Please mention me respectfully to the President and affectionately to your son T. B. A—to Mr. Shaw & Miss Smith / & believe me respectfully & / affectely. your obliged Nephew  
				
					W. Cranch
				
			